DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 15-19 of US Application No. 16/818,665, filed on 13 March 2020, are currently pending and have been examined. Claims 1-14 and 20 are withdrawn as being drawn to a non-elected invention.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14 and 20, drawn to a system comprising: a filter element, the filter element being provided within a filter housing being provided on a vehicle, the housing having at least an inlet and an outlet, the inlet receiving a contaminated stream medium and the outlet providing a filtered stream medium; one or more filter sensors provided within the filter housing, each filter sensor in the filter housing being configured to generate a signal correlating to various filter element parameters of the filter element in the filter housing; wherein the one or more filter sensors of the filter housing include at least one of: filter housing inlet or outlet pressure sensors; filter housing inlet or outlet temperature sensors; and filter housing inlet or outlet dust particle counter sensors; a location determination mechanism being provided about the vehicle, the location determination mechanism being configured to provide location information regarding the vehicle; one or more control units, at least one primary control unit, proximate to the vehicle, further comprising: a processing unit being configured to receive the filter element parameters from the one or more filter sensors; a wireless communication mechanism configured to transmit the filter element parameters over a wireless network; a remote server, the remote server further comprising: a remote processing unit; a non-transitory computer-readable medium; wherein the remote server receives one or more environmental parameters correlating to an environment surrounding the vehicle, classified in G07C 5/008.

s 15 - 19, drawn to a filter element analysis system for a vehicle, comprising: a filter element; a filter housing; a scanable tag affixed to either the filter element or filter housing; a scanning and input device, configured to obtain data from scanning the scanable tag; a remote server, configured to receive scanned and input information from the scanning and input device via a wireless network, wherein the remote server further comprises a remote processor and non-transitory computer-readable medium, the remote processor configured to determine a filter element analysis based on the data retrieved from the scanned tag and an environmental parameter database that is in communication with the remote server, classified in G07C 5/08 and G07C 2205/02.

The inventions are independent or distinct, each from the other because:
Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together and have different designs.  The specification describes an “alternative filter element analysis system for a vehicle 20” that can include “a scanable tag 170 affixed to either the filter element 104 or filter housing 100.”  See Specification at ¶ [0073].  Invention II claims this alternative filter analysis system.  Invention I does not include the scanable tag.  Further, the specification does not disclose how the scanable tag is capable of use in the system of Invention I.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification;
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

During a telephone conversation with Christina Disch on 08 March 2021, a provisional election was made without traverse to prosecute the invention of Group II, claims 15-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-14 and 20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not 
Claim 15 recites “the remote processor configured to determine a filter element analysis based on the data retrieved from the scanned tag and an environmental parameter database that is in communication with the remote server”. The claim is defined by functional language, i.e., configured to determine a filter element analysis based on the data retrieved from the scanned tag and an environmental parameter database that is in communication with the remote server. The portion of Applicant’s specification relevant to the instant claim is ¶ [0073]-[0087]. This excerpt from the specification does not describe what data is being retrieved from the claimed scanable tag. Further, how the combination of information from the tag and database is used to determine the filter element analysis is not described. Other than generally linking the tag data and environmental parameter data to determining the filter element analysis using the broad language “based on”, the specification does not indicate how the tag and environmental parameter data is actually used to determine the filter element analysis. In short, neither the claim nor the specification identifies how the filter element analysis is determined based on tag and environmental parameter data. Therefore, the claim lacks written description support and contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 16-19 do not cure the deficiencies of claim 15. Therefore, claims 16-19 are also rejected as failing to comply with the written description requirement for the same reasons as claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Steketee et al. (US 2017/0372534 A1);
Igarashi et al. (US 2018/0051442 A1);
Boss et al. (US 2010/0087983 A1);
Anke et al. (US 2007/0078528 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON L TROOST/Primary Examiner, Art Unit 3668